                     Case 1:19-cr-00695-RD Document 51 Filed 09/10/21 Page 1 of 2


                                                                                                Southern District
Federal Defenders                                                52 Duane Street-lOlh Floor, New York, NY 10007
OF NEW YORK, INC.                                                          Tel:(212)417-8700 Fax:(212) 571-0392


                                                                                           StfliliiCTTi Dismci of New York
David F.. PaHon                                                                                 Jennifer /.. liroifii
E.xecJttitv Director                                                                            Anamey-in'Charge
iiiniAtriirnc\-iii-( hii-'l



                                                                 August 31, 2021

        Via ECF and Email
         The Honorable Judge Raymond J. Dearie
         United States District Judge
         Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, NY 11201

         Re:         United States v. Cambria Merrill
                     19 Cr. 695(RD)

         Dear Judge Dearie:

               Pursuant to 18 U.S.C. § 4285,1 respectfully request that Your Honor endorse
         the enclosed order directing the U.S. Marshals Service to arrange for and fund Ms.
         Cambria Merrill's travel from Chicago, Illinois, to New York, New York for her
         sentencing on September 15, 2021, as well as a return trip to Chicago, Illinois after
         her court appearance is complete. Ms. Merrill is indigent and qualifies for this relief
         under section 4285 of 18 U.S.C.

                     Thank you for your consideration of this matter.


                                                                 Respectfully submitted,

                                                                 /s/ Jennifer Willis
                                                                 Jennifer Willis, Esq.
                                                                 Assistant Federal Defender
                                                                 (212)417-8743

      cc:         AUSA Peter Davis, Esq.
     Case 1:19-cr-00695-RD Document 51 Filed 09/10/21 Page 2 of 2




UNITED    STATES   DISTRICT     COURT
EASTERN    DISTRICT    OF NEW   YORK
                                        X




UNITED STATES OF AMERICA                    TRANSPORTATION ORDER


               V   -                        19 CR. 695 (RD)

CAMBRIA MERRILL,

                           Defendant.




     Upon the application of Cambria Merrill, by her

attorney, Jennifer Willis, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C. § 4285, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Cambria Merrill with funds to cover the cost of travel

between Chicago, Illinois and New York, New York in advance of her

sentencing on September 15, 2021 at 12:30pm, as well as Ms. Merrill's

return trip to Chicago, Illinois after her court appearance is

complete;

     ORDERED that Ms. Merrill's flight to New York depart on

September 15, 2021 and arrive no later than 10AM that day;

     ORDERED that Ms. Merrill's return flight to Chicago depart after

5PM on September 15, 2021.

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:     New York, New York
           August /Ot 2021

                                                 ND J. DEARIE, USDJ
